Citation Nr: 1100572	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  03-32 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to February 22, 2006.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD 
from February 22, 2006.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) prior to June 10, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on May 26, 2009, which vacated 
a January 2007 Board decision and remanded the issues on appeal 
for additional development.  It is significant to note that the 
Court also found error in VA not having adjudicated the issue of 
entitlement to TDIU, but that VA records show entitlement to TDIU 
was established in an August 2007 rating decision effective from 
June 10, 2006.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009) (a request for a TDIU, whether expressly raised by Veteran 
or reasonably raised by the record, is not a separate "claim" 
for benefits, but rather can be part of a claim for increased 
compensation).  The Board noted in an October 2009 remand that 
there was no evidence of a notice of disagreement from the August 
2007 rating determination, but found that in light of the Court's 
instructions the issue of entitlement to TDIU prior to June 10, 
2006, required specific adjudication.  The requested development 
has been substantially completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Although the Veteran submitted additional 
evidence in support of his claims subsequent to an October 2010 
supplemental statement of the case, the Board finds the 
information is either cumulative or redundant of the evidence 
previously of record.  But see 38 C.F.R. § 20.1304 (2010).

The issues on appeal initially arose from a January 2002 rating 
decision by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which established service 
connection for PTSD and assigned a 10 percent rating effective 
from May 8, 2001.  A subsequent February 2002 rating decision 
granted an increased 30 percent rating for PTSD effective from 
May 8, 2001.  In a May 2006 rating decision the RO granted an 
increased 70 percent rating effective from March 9, 2006, and 
subsequently an effective date for a 70 percent PTSD rating was 
awarded from February 22, 2006, by the Board.  

In June 2005, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  

The Board notes that in correspondence received by the Board in 
November 2010 the Veteran asserted that he had depression caused 
by his service-connected PTSD.  VA regulations, however, provide 
that pyramiding disability ratings, the evaluation of the same 
disability or manifestations under various diagnoses, is to be 
avoided.  38 C.F.R. § 4.14 (2010).  It is also significant to 
note that depressed mood is included in the criteria for 
disability ratings under the general rating formula for mental 
disorders and that these criteria apply to both anxiety (PTSD) 
and mood (major depressive disorder) disorders.  See 38 C.F.R. 
§ 4.130 (2010).  Although it may be theoretically possible that 
the Veteran meets the criteria for separate diagnoses of PTSD and 
major depressive disorder, the evidence does not demonstrate this 
fact nor that an adjudication of this claim could result in any 
additional benefit to the Veteran.  Therefore, the Board finds no 
additional action is required prior to appellate review.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Prior to February 22, 2006, the Veteran's service-connected 
PTSD was manifested by no more than an occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to depressed mood, anxiety, suspiciousness, panic attacks, 
and chronic sleep impairment.

3.  The Veteran's service-connected PTSD, from February 22, 2006, 
is manifested by no more than occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal ideation, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain effective 
relationships.

4.  The evidence of record does not demonstrate any unusual 
circumstances beyond that contemplated by the assigned 70 percent 
service-connected disability rating.  

5.  The Veteran's service-connected disability prior to June 10, 
2006, was not shown to be so disabling as to preclude him from 
securing or following substantially gainful employment in keeping 
with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
PTSD prior to February 22, 2006, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).

2.  The criteria for an evaluation in excess of 70 percent for 
PTSD from February 22, 2006, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2010).

3.  The criteria for entitlement to TDIU prior to June 10, 2006, 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 4.1, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran by correspondence dated in 
November 2005 and February 2010.  Although these notices were 
provided subsequent to the initial January 2002 rating decision, 
the issues on appeal were readjudicated in an October 2010 
supplemental statement of the case.  The letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in March 2006.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and authorized 
records relevant to the matters have been requested or obtained.  
The evidence of record includes service treatment records, 
records of VA and non-VA post-service treatment, private medical 
statements, VA examination reports, and statements and testimony 
in support of the claims.  For records in the custody of a 
Federal department or agency, VA must make as many requests as 
are necessary to obtain any relevant records, unless further 
efforts would be futile; however, the claimant must cooperate 
fully and, if requested, must provide enough information to 
identify and locate any existing records.  38 C.F.R. 
§ 3.159(c)(2) (2010).  Although VA correspondence dated in 
February 2010 requested that the Veteran provide information 
identifying any VA or non-VA treatment he had received pertinent 
to his claims, there is no indication that existing treatment 
records pertinent to the present claims exists to warrant further 
VA assistance.  In a March 2010 VA Form 21-4142 the Veteran 
reported that he had been treated for depression over 20 years 
earlier, but that the records of that treatment were unavailable.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  A retrospective medical opinion may be 
necessary and helpful in cases when the evidence is insufficient 
for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 
80, 85 (2008).  The Veteran has asserted, in essence, that his 
service-connected disability interfered with his ability to be 
gainfully employed.  The Board finds, however, that the available 
medical evidence is sufficient for adequate determinations and 
that a retrospective VA medical opinion would not be helpful in 
this case.  

As discussed in more detail below, the Veteran's service-
connected disability and its effect on his employability is well 
documented by the available evidence.  There is no indication 
based upon the available record that a retrospective medical 
opinion in this case could be reasonably expected to provide more 
probative evidence as to the matters on appeal.  The Veteran is 
shown to have been gainfully employed as a special education 
teacher for approximately 34 years at the time of his retirement 
in 2006.  The available evidence of record includes competent VA 
and non-VA assessments of the Veteran's service-connected 
disability.  There is no reasonable possibility that a 
retrospective medical opinion would be additionally helpful in 
substantiating the Veteran's claims.  The Board finds that 
further attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA law 
and regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Increased Rating Claims
Laws and Regulations

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Upon award of service connection, separate 
compensable evaluations may be assigned for separate periods of 
time if such distinct periods are shown by the competent evidence 
of record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

VA regulations provide that the effect of a change of diagnosis 
including keeping in mind the repercussion upon a current rating 
of service connection when change is made of a previously 
assigned diagnosis or etiology.  It is noted that the aim should 
be the reconciliation and continuance of the diagnosis or 
etiology upon which service connection for the disability had 
been granted.  The relevant principle enunciated in 38 C.F.R. 
§ 4.125, entitled "Diagnosis of mental disorders," should have 
careful attention in this connection.  When any change in 
evaluation is to be made, the rating agency should assure itself 
that there has been an actual change in the conditions, for 
better or worse, and not merely a difference in thoroughness of 
the examination or in use of descriptive terms.  This will not, 
of course, preclude the correction of erroneous ratings, nor will 
it preclude assignment of a rating in conformity with 38 C.F.R. 
§ 4.7.  38 C.F.R. § 4.13 (2010).  

The absence of contemporaneous medical evidence may be weighed as 
a factor in determining the credibility of lay evidence, but lay 
evidence cannot be determined to lack credibility merely because 
it is unaccompanied by contemporaneous medical evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

Whether lay evidence is competent and sufficient in a particular 
case is a fact issue.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), the Federal Circuit held that whether lay evidence is 
competent and sufficient in a particular case is an issue of fact 
and that lay evidence can be competent and sufficient to 
establish a diagnosis when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 4.3 (2010).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name
100
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Court has held that global assessment of functioning (GAF) 
scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  
When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  The Court has held that GAF 
scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Do not include 
impairment in functioning due to physical (or environmental) 
limitations. 
60 ?- 51
Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty 
in social, occupational, or school functioning (e.g., 

